Citation Nr: 0413926	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-00 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the appellant submitted a timely notice of 
disagreement as to a January 1995 rating decision that 
granted an initial rating of 10 percent for dysthymic 
disorder secondary to traumatic brain injury, and an 
effective date of August 17, 1993, for the award of a total 
rating based upon individual unemployability due to service-
connected disabilities.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a dysthymic disorder secondary to traumatic brain 
injury.

3.  Entitlement to an effective date earlier than August 17, 
1993, for the award of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The appellant had active military service from June 1979 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision and a January 
1998 determination of the Department Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

By way of review of a complex procedural background, the 
Board notes that the January 1995 rating decision, in 
pertinent part, granted service connection for a dysthymic 
disorder secondary to traumatic brain injury, evaluated as 10 
percent disabling, and granted a total rating based upon 
individual unemployability (TDIU), effective from August 17, 
1993.  Subsequently, in a January 1998 letter, the RO advised 
the appellant that her notice of disagreement (NOD) as to 
these claims, which was dated in February 1995 and dated-
stamped as received by the RO in April 1996, had not been 
timely received.  She perfected her appeal as to the matter 
of the timeliness of her NOD.  In an April 2001 decision, the 
Board found that the appellant's April 1996 notice of 
disagreement was untimely with respect to the January 1995 
rating decision. 

The appellant appealed the Board's April 2001 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, the appellant averred, in part, that remand was 
required due to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  In a Memorandum Decision and 
Order of October 2003, the CAVC vacated the Board's decision 
and remanded the matter, pursuant to the appellant's motion.  
As set forth in detail below, the VCAA substantially amended 
existing law regarding the requirement of a well-grounded 
claim and the notice and assistance to be afforded claimants 
for veterans benefits.  The CAVC reasoned in part that, under 
the VCAA, VA should have given the appellant the opportunity 
to submit additional evidence that her NOD had been timely 
filed.  A copy of the CAVC's Memorandum Decision and Order in 
this matter has been placed in the claims file.

As discussed below, the claims for an initial evaluation in 
excess of 10 percent for a dysthymic disorder secondary to 
traumatic brain injury, and to an effective date earlier than 
August 17, 1993, for the award of a TDIU, are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will provide notification if further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO, in pertinent 
part, granted service connection and a 10 percent disability 
evaluation for a dysthymic disorder secondary to traumatic 
brain injury, and a TDIU, effective from August 17, 1993; in 
a letter dated January 23, 1995, the RO advised the appellant 
of the action taken on her claims and of her appellate 
rights, including the need to file a notice of disagreement 
within one year.

2.  A written statement is of record expressing disagreement 
with the January 1995 RO decision, signed by the appellant's 
then accredited service representative, the Virginia 
Department of Veterans Affairs (VDVA), and dated February 15, 
1995; the document is date stamped as received by the RO on 
April 23, 1996.

3.  A Daily Data Entry Report, dated February 17, 1995, from 
the VDVA, indicates that the appellant signed a VA Form 21-
4138 (Statement in Support of Claim) on February 15, 1995, 
and that on February 16, 1995, the form was received and VA 
"Picked [it] Up".

4.  The Board finds that the evidence raises a reasonable 
doubt that the February 17, 1995, VDVA Daily Data Entry 
Report is adequate contemporaneous evidence that the February 
15, 1995, written statement signed by the appellant's then 
service representative was provided to VA on February 16, 
1995, and is, thus, a timely notice of disagreement with the 
January 1995 decision as to the matters of an initial rating 
in excess of 10 percent for dysthymic disorder and an 
effective date earlier than August 17, 1993, for the award of 
a TDIU.


CONCLUSION OF LAW

Giving the benefit of the doubt to the appellant, the Board 
concludes that, by the statement dated February 15, 1995, and 
dated stamped as received in April 1996, the appellant filed 
a timely notice of disagreement as to the January 1995 rating 
decision that granted service connection and a 10 percent 
disability evaluation for dysthymic disorder secondary to 
traumatic brain injury and a TDIU effective from August 17, 
1993.  38 U.S.C.A. §§ 5100-5103A, 5106, 5107, 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.102, 3.104, 3.159, 3.160(d), 
20.302(a), 20.305(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

The VCAA substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2003)).  In addition, VA has published 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the appellant's awareness of the provisions of the 
legislation, since the Appellant's Brief was filed with the 
CAVC after the bill became law, and the basis for the remand 
was, in part, compliance with the duty-to-assist and notice 
provisions of the new law.  In addition, the CAVC provided 
her a copy of the Memorandum Decision and Order remanding her 
case.  The Board afforded the appellant ample time in which 
to proffer evidence and/or argument after the case was 
returned from the Court.  In a February 2003 letter to the 
appellant's newly appointed attorney, the Board solicited any 
additional argument or evidence that the veteran wished to 
submit.  In April 2004, the appellant's attorney submitted a 
brief in support of her claim and additional evidence.

The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.  Moreover, the appellant 
has neither submitted nor made reference to any additional 
records that would address her claim.  Given the disposition 
below in this decision, the Board cannot find any basis under 
the VCAA to defer adjudication at this time.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The U.S. Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519  (1996), 
citing Gilbert.

II.  Factual Background

In February 1993, the Board, in pertinent part, remanded the 
appellant's claim of entitlement to service connection for a 
psychiatric disorder to the RO for further evidentiary 
development and readjudication.

In a December 1993 written statement, the appellant advised 
the RO of her new address:  General Delivery, Yuma, Arizona

Thereafter, in a January 1995 rating decision, the RO, in 
pertinent part, granted her claim for service connection for 
a dysthymic disorder secondary to traumatic brain injury, and 
awarded a 10 percent disability evaluation.  At that time, 
the RO also granted the appellant's TDIU claim, effective 
from August 17, 1993.

In a letter dated January 23, 1995, the RO advised the 
appellant and her then representative (VDVA) of the RO's 
determinations in the January 1995 rating decision, included 
a copy of the entire decision, and advised the appellant of 
her appellate rights and the procedure by which she could 
appeal.  The RO's notice letter was mailed to the appellant's 
address in Lebanon, Tennessee, and a copy of the letter was 
sent to her then representative of record.

A January 1995 Supplemental Statement of the Case (SSOC) 
addressed an unrelated appeal, regarding an increased rating 
for residuals of multiple head and face injuries.  Because 
the appeal seeking service connection for a psychiatric 
disorder was previously pending, the RO again informed the 
appellant (and by a copy, her representative) that service 
connection was granted for her dysthymic disorder, with a 10 
percent rating assigned.  In a February 1995 letter, the RO 
advised the appellant that if the SSOC contained an issue 
that was not included in her substantive appeal, she needed 
to respond within 60 days to perfect her appeal as to the new 
matter.  The SSOC was mailed to the appellant at an address 
in Yuma, Arizona.  Copies of the RO's letter and the SSOC 
were sent to the appellant's accredited representative of 
record.

In December 1995, the appellant's service representative 
filed a Statement of Accredited Representation in Appealed 
Case (VA Form 1-646).  The representative addressed two 
issues: service connection for a psychiatric disorder and an 
increased rating for head and face disabilities, mentioned 
above.  The contentions advanced in the VA Form 1-646 
essentially asserted that the 50 percent rating for the head 
and face injuries should be increased to a 100 percent 
schedular rating, vice the total rating for individual 
unemployability.  No contentions were made regarding the 
grant of service connection for a psychiatric disorder or 
regarding the rating assigned for that disability.  The 
representative stated that the appellant had not been 
contacted, but that he was acting on the "assumption she 
wishes to continue her appeal."

In March 1996, the appellant's representative submitted a 
Hearing Memorandum to the Board.  No contentions were 
specifically made with regard to the veteran's service-
connected psychiatric disorder.

In a separate March 1996 decision, the Board denied the 
appellant's claim for an increased rating for the head and 
face injury residuals, in excess of 50 percent.  In the 
Introduction, the Board noted the RO's grant of service 
connection for a dysthymic disorder, assigned a 10 percent 
disability evaluation, and the grant of the TDIU.

A Statement in Support of Claim (VA Form 21-4138) in the 
file, dated February 15, 1995, bears the RO's date-of-receipt 
stamp of April 23, 1996.  It indicates that the appellant 
wished to file an NOD as to the disability rating assigned 
for dysthymic disorder and the effective date for the award 
of individual unemployability.  The appellant's accredited 
service representative signed the form.  The appellant's 
address listed on the form was Lebanon, Tennessee, the 
address to which the RO had sent the notice of the January 
1995 rating action.

In December 1997, the appellant's service representative 
submitted a memorandum to the RO, asserting that the RO was 
in error in having failed to issue a Statement of the Case 
(SOC) in response to the "2-15-95 NOD."  Attached to the 
memorandum was a Routing and Transmittal Slip, dated in 
September 1996, to the effect that the appellant should 
receive an SOC as to the issue of an earlier effective date, 
presumably for TDIU.  Also attached were copies of several 
documents, including the VA Form 21-4138 received in April 
1996, one page from the rating decision that assigned the 
TDIU, an excerpt from the Board's February 1993 remand, VA 
medical records, and Social Security Administration (SSA) 
disability findings with part of an October 1992 SSA 
administrative decision which found the appellant to be 
totally disabled since June 1989, all apparently intended to 
show that the appellant was unemployable prior to August 17, 
1993, the effective date assigned for her TDIU.

In a December 1997 Deferred Rating Decision, and in a January 
1998 letter to the appellant, the RO noted that the purported 
NOD as to the rating for the psychiatric disorder and the 
effective date the award of the TDIU was dated February 1995 
but was not received by the RO until April 1996 and, 
therefore, had not been timely filed within the one-year 
appeal period.  The RO's letter was sent to the appellant at 
an address in Spotsylvania, Pennsylvania, with a copy to her 
accredited service representative of record.  She was advised 
of her appellate rights with regard to the issue of the 
timeliness of her NOD.

In a January 1998 letter to the RO, the appellant replied to 
the RO's letter and asserted that her representative had 
filed an NOD in a timely manner.  The appellant's letter was 
accepted as her NOD with respect to the matter of the 
timeliness of her NOD, now before the Board.

In May 1998, the appellant's service representative filed a 
VA Form 21-4138, in which he stated:

The Virginia Department of Veterans Affairs has 
provided the Roanoke Regional Office with prima 
facie dated documentation which was acceptable 
before the tenure of [the] current Veterans 
Services Center Mgr, to establish that the 
veteran's NOTICE OF DISAGREEMENT with the January 
23, 1995 rating decision was sent February 15, 
1995 and was date stamped into the Roanoke 
Regional Office February 16, 1995.

At that time, there was no supporting evidence proffered with 
the above statement.  In November 1998, the RO issued an SOC 
as to the issue of whether the appellant had submitted a 
timely NOD as to the matters of the increased rating for the 
service-connected dysthymic disorder and the earlier 
effective date for the award of her TDIU.

The appellant's December 1998 substantive appeal was prepared 
and signed by her then service representative, the VDVA.  The 
essence of the argument presented at that time was that the 
RO was provided with "certified claims tracking 
documentation used in agreement with adjudication personnel 
of the RO which sho[w]ed that the NOTICE OF DISAGREEMENT was 
submitted from the Richmond Office of the V.D.V.A. on 
February 15, 1995 and was date stamped into the Roanoke 
Regional Office on February 16, 1995."

Thereafter, as noted above, in an April 2001 decision, the 
Board found that the appellant's notice of disagreement was 
not timely received as to the January 1995 rating decision.  
She appealed the Board's decision to the CAVC, which, in 
October 2003, remanded her claim to the Board.

In April 2004, the appellant's newly appointed attorney 
submitted to the Board a brief in support of the appellant's 
claim, along with additional evidence.  The appellant's 
attorney essentially argued that the February 15, 1995, 
document met the criteria for a valid NOD as to the issues of 
an increased rating for dysthymic disorder and an earlier 
effective date for the TDIU award.  The attorney further 
argued that on February 17, 1995, the appellant's then 
representative, VDVA, had completed a record which showed 
that the NOD (on the VA Form 21-4138) was "picked up" by VA 
on February 16, 1995, although the copy of the NOD in the 
claims file contains a date-stamp showing receipt in the VA 
mailroom on April 23, 1996.  In support of her claim, the 
appellant's attorney submitted a copy of a VDVA Daily Data 
Entry Report by Field Office dated February 17, 1995.  The 
report includes the appellant's pertinent contact information 
in Lebanon, Tennessee, her VA claim number, and a notation 
that she had a compensation claim.  It notes that, as to the 
appellant's claim, a document was signed on "2/15/95"; on 
"2/16/95" the document was received and "VA Picked [it] 
Up"; and the date entered was "2/17/95". 

III. Analysis

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of an NOD, and 
completed by a substantive appeal after an SOC has been 
furnished by the RO.  38 U.S.C.A. § 7105(a).  An NOD need not 
contain any special wording, and merely requires terms that 
can reasonably be construed as disagreement with the RO 
decision.  See 38 C.F.R. § 20.201 (defining a notice of 
disagreement); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (VA should liberally interpret a written communication 
which may constitute an NOD under the law.), rev'd sub nom 
Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the 
language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C. 
§ 7105, and assuming that the [claimant] desired appellate 
review, meeting the requirement of § 20.201 was not an 
onerous task).  See also Gallegos v. Principi, 16 Vet. 
App. 551 (2003) (per curiam).

However, the law is clear that an NOD must be filed within 
one year from the date of mailing of notice of the result of 
the initial review or determination.  38 U.S.C.A. § 
7105(b)(1); 38 C.F.R. § 20.302(a).  The date of mailing the 
letter of notification is presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  Untimeliness of the NOD deprives the 
Board of jurisdiction to consider the merits of an appeal.  
38 U.S.C.A. § 7105(c); see Marsh v. West, 11 Vet. App. 468, 
470 (1998).

It is well established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal, or any party, sua sponte, at any stage in the 
proceedings.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(1996).  Within the VA regulatory system, the Board is the 
sole arbiter of decisions concerning its jurisdiction.  38 
C.F.R. § 20.101(c).  With regard to the issue of timeliness 
of an NOD, the Board has the jurisdiction, as well as the 
obligation, to assess its jurisdiction.  See Marsh v. West, 
supra, at 471.

The Court has previously held that the Board must make an 
independent determination as to its jurisdiction, regardless 
of jurisdictional findings made by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, supra.  
In Rowell, the question arose as to whether the Board, 
notwithstanding its conclusion that the appellant had filed 
an untimely NOD, had jurisdiction to adjudicate a claim de 
novo merely on the basis that the RO had adjudicated the 
claim de novo.  In Barnett, the Court reaffirmed the Board's 
authority to change a favorable RO determination regarding an 
issue of jurisdiction.

Where a written document must be filed within a specified 
period of time, a postmark on the document prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed. In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this five-day period, Saturdays, Sundays, and 
legal holidays will be excluded.  38 C.F.R. § 20.305(a).

The appellant and her then-service representative were 
advised of the RO's January 1995 decision by letter dated in 
January 1995.  The appellant and/or her representative then 
had one year from that date in which to submit an NOD.  
However, although communications ensued among the appellant, 
her representative, and the RO as to other disability issues 
that were on appeal, the record does not indicate that any 
communication was received from the appellant or her 
representative as to the rating for the service-connected 
dysthymic disorder or the unemployability rating during the 
one-year time period allowed, which expired in January 1996.

In April 1996, a Statement in Support of Claim was date-
stamped as received by the RO, wherein disagreement was 
expressed with the January 1995 decision.  That statement 
indicates it was signed on February 15, 1995.  The 
appellant's current attorney-representative has argued that 
this NOD was timely filed.  Typically, the date for 
determining whether a document is filed in a timely manner is 
the date of postmark for mailing, or the date of receipt of 
the document by VA, not the date it is signed.  Here, the 
record does not reflect a postmark date for mailing the 
purported NOD, so the date of receipt would generally govern 
the determination as to whether the NOD was timely filed.  
The date of receipt of the NOD, as shown by the RO's date-
stamp, is April 23, 1996, which is more than one year 
following notification of the decision.

Nevertheless, as noted above, the appellant and her attorney 
maintain that the NOD was timely and, in support of her 
claim, have provided a Daily Data Entry Report by Field 
Office, dated February 17, 1995, evidently prepared by her 
then service representative, the VDVA.  The VDVA report would 
seem to rebut the April 23, 1996, date of receipt or, at the 
very least, indicate that VA received the NOD within one year 
of the notice of the January 1995 decision.  This report 
reflects that the appellant (or her representative, 
evidently) signed a document on February 15, 1995, that the 
document was received and picked up by VA on February 16, 
1995, and that the date entered was February 17, 1995.

Thus, it appears that a contemporaneous record was prepared 
in the normal course of business by the appellant's then 
representative, the VDVA, demonstrating that the February 15, 
1995, written statement, which was intended to be an NOD, was 
apparently picked up by VA on February 16, 1995.  It would 
thus appear that VA timely received the appellant's notice of 
disagreement.  See 38 C.F.R. § 20.302.  There is no reason 
not to believe that the VDVA report is anything other than an 
accurate and contemporaneous documentation of the VDVA and VA 
actions taken on the appellant's claims as of February 17, 
1995, including the submission of a document described as an 
NOD.  It is unclear to the Board why the February 15, 1995, 
statement was dated stamped as received in April 1996.  
However, in the Board's opinion, and giving the appellant the 
liberality of the benefit of the doubt, the evidence is in 
relative equipoise as to whether she has provided persuasive 
documentary evidence to establish that the NOD dated in 
February 1995 was in fact submitted to, and received by, the 
RO in a timely manner. 

Thus, the Board accepts the VDVA Daily Data Entry Report by 
Field Office, dated February 17, 1995, on which to base its 
conclusion that the February 1995 NOD was timely filed as to 
the January 1995 rating decision.

ORDER

The appellant filed a timely notice of disagreement as to the 
January 1995 rating decision which granted an initial rating 
of 10 percent for dysthymic disorder secondary to traumatic 
brain injury and an effective date of August 17, 1993 for the 
award of a TDIU.  Therefore, her appeal, to this limited 
extent, is granted.


REMAND

As noted above, VA has published regulations implementing 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  Under the new law and 
regulations, first, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2003); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

As set forth in detail above, the Board has found that the 
written statement dated February 15, 1995, is a timely notice 
of disagreement with the January 1995 rating decision, as to 
the appellant's claims of an initial rating in excess of 10 
percent for dysthymic disorder secondary to traumatic brain 
injury and an effective date earlier than August 17, 1993, 
for the award of a TDIU.  Accordingly, the Board is now 
required to remand these issues to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of an SOC)

The Board notes that during the pendency of this claim, and 
effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion of the 
schedule pertaining to mental disorders to ensure that 
current medical terminology and unambiguous criteria are 
used, now codified at 38 C.F.R. §§ 4.125 to 4.130 (2003).  
The changes included redesignation of § 4.132 as § 4.130, and 
the revision of the newly redesignated section 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform with the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), replacing DSM-III-R.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See e.g., 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Therefore, in the SOC, the appellant should be afforded a 
copy of the new regulations that evaluate mental disorders.  
Also, the Board notes that VA last examined the appellant 
with regard to her service-connected dysthymic disorder in 
June 1993, more than ten years ago.  If the veteran perfects 
her appeal as to her claim for an increased rating for 
dysthymic disorder, the RO may wish to schedule the appellant 
for a VA psychiatric examination to more accurately access 
the current severity of her service-connected disability.  
When she is examined, the examiner should state the current 
nature, extent, and manifestations of her dysthymic disorder 
in terms consistent with both the old and new rating 
criteria.  When the appellant's claim is readjudicated, her 
dysthymic disorder should be considered under both the old 
and new regulations, as appropriate.

In addition, the Board notes that the Court has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
service connection, and a later claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Court held that, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based upon the facts found - a practice known as assigning 
"staged" ratings.  In view of the Court's holding in 
Fenderson, the RO may wish to consider whether the veteran is 
entitled to a staged rating for dysthymic disorder, as the 
Court has indicated can be done in this type of case.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding these 
matters.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time, particularly in view of the Federal Circuit's 
decision in DAV v. Secretary, supra.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Thus, due process demands that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the appellant of 
the evidence and information necessary to 
substantiate her claims and inform her whether 
she or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.  The RO 
should undertake any further development so 
indicated, including reexamination, if 
warranted.

2.	The RO should issue a statement of the case 
regarding the matters of entitlement to an 
initial rating in excess of 10 percent for 
dysthymic disorder secondary to traumatic 
brain injury and an effective date earlier 
than August 17, 1993,for the award of a TDIU.  
The RO should bear in mind that the schedular 
criteria for evaluating mental disorders were 
amended, effective November 7, 1996.  
Therefore, for the period prior to November 7, 
1996, the RO should consider the pre-November 
1996 schedular criteria in evaluating that 
disability.  For the period on and after that 
date, the RO should consider both the old 
criteria and the new criteria that became 
effective in November 1996 and assign the more 
favorable rating.  The RO should also give 
consideration to the possibility of staged 
ratings, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999), if appropriate.  If, and 
only, if the appellant completes her appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002).  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



